Citation Nr: 1001578	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  08-29 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1961 to 
February 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2007 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for a low back disability.  In August 
2009, the Veteran testified before the Board at a hearing 
held at the RO. 

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.  


REMAND

Additional development is necessary prior to further 
disposition of the claim.

The Veteran contends that his current low back disability is 
related to a variety of back strains and problems in service.  
Specifically, he contends that while working in a tire shed 
in Okinawa, Japan, he strained his back while fixing tires.  
His back pain continued while he was stationed aboard a ship, 
with duties of moving ammunition and supplies from ship to 
ship, at which time he finally sought treatment for low back 
pain.  Then, once he began working as a truck driver at his 
next duty station, he noticed his back hurt the longer he 
sat.  He also hurt his back as a mechanic once he was back in 
the United States when he had to remove the wheels from all 
of the trucks and replace them.  He stated that he was given 
pain medication because the tasks aggravated his back 
problems.  He then injured his back when he had to hook a 
truck and haul it out of water, at which time he became 
caught between the bumper and front fender.  He contends that 
he did not seek much medical treatment in-service because 
doing so was looked down upon.  He contends that he 
experienced back pain once he separated from service and has 
continued to experience back problems to the present.  

Service medical records reflect that in June 1962, the 
Veteran complained of low back pain centralized in the renal 
area.  He reported a history of back pain at the lower margin 
of the rib cage for approximately one and a half months.  The 
pain was worse when sitting or driving.  There was no trauma 
to his back.  On physical examination, he had pain when 
touching his toes.  The assessment was a low back ache, 
positional.  He was given pain medication and told to use 
heat treatment.  In July 1962, he again complained of low 
back pain.  No diagnosis was provided.  On January 1965 
separation examination, no back condition was complained of 
or diagnosed.  

The Veteran contends that post-service, in the late 1960's, 
he underwent surgery for a cervical spine condition, which he 
relates to his current low back disability.  Private 
treatment records, including records from the Social Security 
Administration, begin in October 1976.  These records reflect 
that the Veteran complained of back pain in October 1980, 
with radiation into his legs.  In March 1981, he complained 
of numbness in his legs.  A March 1981 X-ray study of the 
lumbar spine revealed disc space narrowing at L4-L5.  In July 
1983, he complained of low back pain which would shoot down 
his legs.  In June 1984, it was noted that he had recently 
injured his low back and cervical spine in a motor vehicle 
accident.  He continued to experience low back pain and 
radiation to his lower extremities.  Then, in October 1985, 
he strained his back while lifting a trailer.  In May 1988, 
he noted that his back was feeling better.  Then, in March 
1990, he stated that he had "done something to his back 
again."  In March 1991, the Veteran was involved in a motor 
vehicle accident and suffered injuries to his low back and 
his right leg.  An X-ray study revealed transitional vertebra 
at the lumbosacral junction and minimal osteoarthritic 
changes not consistent with his age.  A CT scan revealed 
spondylolysis.  A subsequent MRI revealed a very small disc 
bulge at L4-5.  In June 1992, the Veteran's physician found 
that the Veteran's low back disability left him partially 
permanently disabled.  The Veteran was involved in another 
motor vehicle accident in 1994, and underwent a L5-S1 
decompression with fusion.  In 1996, he underwent a hardware 
removal.  Then, in April 2001, he had a lumbar spinal cord 
stimulator placed.  These records reflect continuing back 
pain and radiation to the lower extremities.  

In May 2009, the Veteran submitted statements from a fellow 
service member and his ex-wife, both of whom recounted that 
the Veteran had sustained injuries to his back while in 
service, including when the Veteran hurt his back while 
unloading and reloading a ship and when he hurt his back 
while hauling a truck out of the water.  The Veteran's friend 
recounted that seeking medical treatment at that time was 
considered "malingering" and many people did not wish to 
draw attention to their medical needs.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2009).  The Veteran has 
not yet been afforded a VA examination with respect to his 
claim.  Because the Veteran's service medical records reflect 
that he complained of back pain, and the Veteran has provided 
credible testimony of multiple strains to his back while in-
service and of continuity of symptomatology since service, 
and because the Veteran's post-service treatment records 
reflect ongoing back problems, it remains unclear to the 
Board whether the Veteran's disabilities were caused by his 
service.  Therefore a VA examination is necessary in order to 
fairly decide the claim.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to ascertain the etiology of 
his current low back disability.  The 
claims file must be reviewed by the 
examiner and the examination report should 
note that review.  The examiner should 
provide the rationale for all opinions 
provided.  The examiner should specifically 
opine as to whether it is as least as 
likely as not (50 percent probability or 
greater) that the Veteran's current low 
back disability is related to his active 
service, including his many contended back 
strains and problems throughout his service 
and his documented treatment for back pain 
while in service?  In addition to the 
service medical records, the examiner 
should consider the Veteran's statements 
regarding his symptoms in service, his 
statements of continuous symptoms after 
service, and his treatment for post-service 
injuries.  If the Veteran's current low 
back disability is attributable to factors 
unrelated to his military service, or is 
due to post-service events or injuries, 
including his subsequent motor vehicle 
accidents, the examiner should specifically 
so state.

2.  Then, readjudicate the claim for 
service connection.  If action remains 
adverse to the Veteran, issue a 
supplemental statement of the case and 
allow the appropriate time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

